Citation Nr: 1142385	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-02 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a dependency allowance for the Veteran's grandson (S.M.D.) for the purpose of Department of Veterans Affairs compensation benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel






INTRODUCTION

The Veteran served on active duty from July 1976 to November 1976 and from February 1978 to November 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Cleveland, Ohio Department of Veterans' Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  S.M.D. is the natural grandchild of the Veteran.  

2.  The Court of Common Pleas of Sandusky County, Ohio, Domestic Relations Division granted legal custody of S.M.D. to the Veteran and his wife in an April 2007 Order.  

3.  For the purposes of determining eligibility for VA benefits, there is no evidence showing that the Veteran has adopted S.M.D. 


CONCLUSION OF LAW

The criteria for entitlement to a dependency allowance for the Veteran's grandson (S.M.D.) for the purpose of VA compensation benefits are not met.  38 U.S.C.A. §§ 101, 104, 1115 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.52, 3.57(e) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011).  

The above-outlined notice provisions do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be discussed in greater detail below, the critical facts of this case are not in dispute; the law is dispositive.  Consequently, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.  Accordingly, the Board will address the merits of the claim.  

Pertinent Laws and Regulations

The law provides that a veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115.  The record indicates that the Veteran is in receipt of VA compensation benefits based on a service-connected right knee disability rated 30 percent disabling.

Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs (a)(2) and (3) of this section, the term "child of the Veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See also 38 U.S.C.A. § 101(4)(A), 104(a).  

A child may be deemed the "child" of the Veteran if he or she is the stepchild.  The term means a legitimate or an illegitimate child of the Veteran's spouse.  A child of a surviving spouse whose marriage to the Veteran is deemed valid under the provisions of 38 C.F.R. § 3.52, and who otherwise meets the requirements of this section is included.  38 C.F.R. § 3.57(b). 

A child may be deemed the "child" of the Veteran if he or she is the adopted child. Except as provided in paragraph (e) of this section, the term means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  See 38 C.F.R. § 3.57(c); see also 38 U.S.C.A. § 101(4).  

Analysis

The Veteran contends that dependency of his grandson for the purpose of VA benefits has been established, as he has been granted legal custody of his grandson.  In his VA Form 9, the Veteran stated that he was granted legal custody of his grandchild through the Court of Common Pleas in Sandusky County, Ohio, he was legally responsible for his grandchild, including food, clothing, and medical care and he had been responsible for his grandchild since May 2005.  He also reported that he received no other support or any other financial support for his grandchild, he was allowed to claim his grandchild as a dependent on his taxes per the court's order, and he felt that, if a stepchild may be added as a dependent on a compensation claim, a grandchild should also be considered.  

The Court of Common Pleas of Sandusky County, Ohio, Domestic Relations Division granted legal custody of S.M.D. to the Veteran and his wife in an April 2007 Order.  

In this case, the Veteran has not submitted a copy of an adoption decree of his grandson, S.M.D., and there is no indication otherwise that the Veteran has filed for adoption.  

Thus, the Board points out that although the Veteran and his wife were granted legal custody of their grandson, S.M.D., there is no evidence of record that they adopted him.  Accordingly, the individual cannot be deemed to be a 'child' of the Veteran for VA compensation purposes, and the Veteran may not receive a dependency allowance for him. 

The Board acknowledges the Veteran's well-reasoned and passionate arguments that if a stepchild may be added as a dependent on a compensation claim, the legal custody of his grandson should be considered.  However, the pertinent legal authority governing dependency allowances is clear and specific, and the Board is bound by such authority.  While the Board is sympathetic to the Veteran's arguments, the Board does not have authority to grant benefits on an equitable basis.  As the discussion above illustrates, the law and regulations governing additional compensation for a dependent child establish very specific eligibility requirements for such benefits.  The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) (West 2002), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the Veteran's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  

In sum, the Board is bound by the laws enacted by Congress and by VA regulation, and the requirements of 38 C.F.R. § 3.57 have not been met as the Veteran's grandson does not qualify as a dependent child for VA compensation purposes.  The law does not provide for the exception requested in this case.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a dependency allowance for the Veteran's grandson (S.M.D.) for the purpose of VA compensation benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


